We find no assignment or errors on the record. The statutory requirements are (1) that appellant state concisely in writing in what the error complained of consists (Code 1907, rule 1, p. 1506); (2) that the assignment must be written upon the transcript; that it need not be signed by counsel, though it is more regular in form if so signed (Amerson v. Corona Coal 
Iron Co., 194 Ala. 175, 69 So. 601); (3) that the ruling or error complained of must appear on the page of the record as indicated in the assignment of error, or be otherwise sufficiently identified. If it is not thus sufficiently identified it does not invoke review of any particular ruling. Crews  Green v. Parker, 192 Ala. 383, 387, 68 So. 287.
Of the sufficiency of an assignment of error in equity cases, this court has recently declared:
"As early as Brahan v. Collins, Minor, 169, this court declined to accept, as the requisite specification of error, a general undesignating assertion of error by an appellant. The only relaxation the practice has had is in equity cases, where the error relied on affected the whole decree. Robinson v. Murphy, 69 Ala. 543, 546." Kinnon, as Adm'r, v. L.  N. R. R. Co., 187 Ala. 480, 482, 65 So. 397; Dickens v. Dickens,174 Ala. 345, 351, 56 So. 809.
As a result of the failure to comply with the rule governing the assignment of errors, no question is here presented for determination. The decree of the chancery court is affirmed.
Affirmed.
ANDERSON, C. J., and MAYFIELD and SOMERVILLE, JJ., concur. *Page 528